DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 5-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US-8124553-B2, Okamura.
Referring to Applicant’s independent claim 1, Okamura teaches that a method of making a polycrystalline cubic boron nitride, PCBN, material, the method comprising (see Col. 6, Example 1, lines 39-57, teaching a method of making the sintered bodies comprising cBN powder.):
providing a matrix precursor powder (TiN0.6 or Ti(CN)0.6 powder and Al) comprising particles having an average particle size no greater than 250 nm (see Col. 6, Example 1, lines 39-57, TiN0.6 or Ti(CN)0.6 and Al were mixed at various ratios; also see Col. 6, lines 6-16, teaching that the average particle size of the Ti compound contained in the binder is 100 nm or more and 400 nm or less and the average particle size of the Al compound contained in the binder is 50 nm or more and 150 nm or less. Also see Col. 8 lines 51-54, teaching that “the average particle size of the Ti compound and that of the Al compound can be controlled by the average particle size of the binder, which is a starting material, and sintering conditions” and further see Col. 6 lines 10-16, teaching that “if the average particle size of the Ti compound is less than 100 nm or the average particle size of the Al compound is less than 50 nm, the toughness and the heat resistance of the sintered body lower. If the average particle size of the Ti compound is more than 400 nm or the average particle size of the Al compound is more than 150 nm, the strength of the sintered body lowers”. As such, it would be obvious to a person of ordinary skill in the art to optimize the average particle sizes of the Ti-compounds and Al compound as claimed through routine experimentation based upon the overlapping range(s) from Okamura. (MPEP 2144.05) 
providing a cubic boron nitride, cBN, powder comprising particles of cBN having an average particle size of at least 0.2 µm (see Col. 6, Example 1, lines 39-57, teaching that the cBN 
intimately mixing the matrix precursor powder and the cBN powder (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al.); 
sintering the intimately mixed powders at a temperature of at least 1100˚C and a pressure of at least 3.5 GPa to form the PCBN material comprising particles of cubic boron nitride, cBN dispersed in a matrix material (TN, TiB, AlB2, AlN) (see Col. 6, Example 1, lines 39-57, teaching that the mixture is then sintered at a pressure of 5.8 GPa and a temperature of 1400˚C; also see Table 1 on Page 4, the matrix material could be TN, TiB, AlB2, AlN);
wherein the PCBN material contains no trace of tungsten carbide (col. 4, ll. 5-17; as Okamura teaches the binder contains at least one selected from the group consisting of nitrides, carbides, borides, and oxides of elements in the group 6a (Cr, Mo, W, and so on) in the periodic table, group 6a elements other than W, such as Cr, Mo and so on, can be present instead so that the binder contains no trace of tungsten carbide).
In page 15, lines 25-28 of the specification under prosecution, final powders were sintered in a belt- type high pressure high temperature apparatus under approximately 5.5 GPa and 1400°C which is substantially similar to the teachings of Okamura such that there is a reasonable presumption that the processing of Okamura would render the cBN to be polycrystalline absent evidence to the contrary. 

Referring to Applicant’s claim 2, Okamura teaches providing a matrix precursor powder (TiN0.6 or Ti (CN)0.6 powder and Al) comprising particles having an average particle size no 

Referring to Applicant’s claim 5, Okamura teaches providing cBN particles with an average size between 0.2 and 15 µm (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm.). .

Referring to Applicant’s claim 6, Okamura teaches providing cBN particles with an average size greater than 1 µm (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm.). .

Referring to Applicant’s claim 10, Okamura teaches that the matrix material comprises materials selected from compounds of any of titanium and aluminium (see Col. 6, Example 1, lines 39-57, teaching that TiN0.6 or Ti(CN)0.6 and Al were mixed at various ratios in Example 1.).

Referring to Applicant’s claim 11, Okamura teaches that the matrix material comprises any of titanium carbonitride, titanium carbide, titanium nitride, titanium diboride, aluminium nitride and aluminium oxide (see Table 1, teaching that TiN and AlN are disclosed in all examples in Table 1 of “XRD identified compounds” corresponding to Example 1.). .

3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura, and in view of US-20080209818-A1, Belnap.

Referring to Applicant’s claim 3, Okamura fails to teach that the step of intimately mixing the matrix powder and the cBN powder comprises: dispersing the matrix precursor powder and the cBN powder in a solvent; mixing the solvent, matrix precursor powder and cBN powder using an ultrasonic mixer; and removing the solvent to leave an intimately mixed powder of matrix precursor particles and cBN particles.
However, Belnap teaches polycrystalline composite materials formed from diamond or cubic boron nitride particles and a binder material, with elongated nanostructures incorporated therein (see paragraph [0026] of Belnap), and Belnap further teaches:
the step of intimately mixing the matrix powder (binder material) and the cBN powder (see paragraph [0058] of Belnap, teaching blending of the elongated nanostructures/binder material with diamond or CBN particles by any suitable wet mixing technique) comprises:
dispersing the matrix precursor powder and the cBN powder in a solvent (see paragraph [0058] of Belnap, teaching adding a low molecular weight alcohol (e.g., ethanol)), with an ultrasonic probe.);
mixing the solvent, matrix precursor powder and cBN powder using an ultrasonic mixer (see paragraph [0058] of Belnap, teaching adding a low molecular weight alcohol (e.g., ethanol)), with an ultrasonic probe); and 
removing the solvent to leave an intimately mixed powder of matrix precursor particles and cBN particles (see paragraph [0058] of Belnap, teaching evaporating the solvent in an
ultrasonic bath. Further, the mixing media may optionally contain a surfactant).
.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura, and in view of US-20090003123-A1, Morrison, JR, and further in view of US-20040002418-A1, Scurlock.
	
Referring to Applicant’s claim 4, Okamura fails to teach that the step of intimately mixing the matrix precursor powder and the cBN powder comprises dry acoustic mixing.
Morrison, JR teaches a method for mixing by producing shear and/or cavitation (see paragraph [0024] of Morrison, JR, teaching a method for mixing by producing shear and/or cavitation. Also see paragraph [0071] of Morrison, JR, teaching that the cavitation may be hydrodynamic, acoustic, or ultrasonic. Also see paragraph [0068] of Morrison, JR, teaching that the fluid can comprise gas, which mean that the acoustic mixing is a dry acoustic mixing. Additionally, cavitation is a mixing mechanism to produce a superior result when mixing the solids. Therefore, it would be reasonably recognized by the person of ordinary skill in the art that acoustic and ultrasonic mixing are alternative technique to mix the matrix precursor powder and the cBN powder.). 
.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura, and in view of US-20170101346-A1, Yumoto.

	Referring to Applicant’s claim 7, Okamura fails to teach providing cBN particles with an average size in a range of 5 µm to 10 µm.
Yumoto teaches that the cBN sintered material is made of cBN grains as the hard phase component and binder phase component (see paragraph [0053] of Yumoto), and Yumoto also teaches providing cBN particles with an average size in a range of 5 µm to 10 µm (see paragraph [0057] of Yumoto, teaching that the average grain size of cBN Grains is in the range of 0.5 µm to 8.0 µm).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify, the average grain size of cBN, as taught by Okamura, to be the disclosed range, as taught by Yumoto, based on the fact that the cBN sintered .

9.	Claims 12, 16-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, and in view of US-7867438-B2, Can.
	
Referring to Applicant’s independent claim 12, Okamura teaches that a method of making a polycrystalline cubic boron nitride, PCBN, material, the method comprising (see Col. 6, Example 1, lines 39-57, teaching a method of making the sintered bodies comprising cBN powder.):
providing a matrix precursor powder (TiN0.6 or Ti(CN)0.6 powder and Al) comprising particles having an average particle size no greater than 250 nm (see Col. 6, Example 1, lines 39-57, TiN0.6 or Ti(CN)0.6 and Al were mixed at various ratios; also see Col. 6, lines 6-16, teaching that the average particle size of the Ti compound contained in the binder is 100 nm or more and 400 nm or less and the average particle size of the Al compound contained in the binder is 50 nm or more and 150 nm or less. Also see Col. 8 lines 51-54, teaching that “the average particle size of the Ti compound and that of the Al compound can be controlled by the average particle size of the binder, which is a starting material, and sintering conditions” and see Col. 6 lines 10-16, teaching that “if the average particle size of the Ti compound is less than 100 nm or the average particle size of the Al compound is less than 50 nm, the toughness and the heat resistance of the sintered body lower. If the average particle size of the Ti compound is more than 400 nm or the average particle size of the Al compound is more than 150 nm, the strength of the sintered body lowers”. As such, it would be obvious to a person of ordinary skill in the art to 
providing a cubic boron nitride, cBN, powder comprising particles of cBN having an average particle size of at least 0.2 µm (see Col. 6, Example 1, lines 39-57, teaching that a cBN powder having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al.);
intimately mixing the matrix precursor powder and the cBN powder (see Col. 6, Example 1, lines 39-57, teaching that a cBN powder having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al.); and
sintering the intimately mixed powders at a temperature of at least 1100˚C and a pressure of at least 3.5 GPa to form the PCBN material comprising particles of cubic boron nitride, cBN dispersed in a matrix material (TN, TiB, AlB2, AlN) (see Col. 6, Example 1, lines 39-57, teaching that the mixture is then sintered at a pressure of 5.8 GPa and a temperature of 1400˚C; also see Table 1 on Page 4, the matrix material could be TN, TiB, AlB2, AlN. It would be reasonably expected that resultant sintered bodies as disclosed is the polycrystalline bodies based on the similar process and materials as disclosed.);
wherein the PCBN material contains no trace of tungsten carbide (col. 4, ll. 5-17; as Okamura teaches the binder contains at least one selected from the group consisting of nitrides, carbides, borides, and oxides of elements in the group 6a (Cr, Mo, W, and so on) in the periodic table, group 6a elements other than W, such as Cr, Mo and so on, can be present instead so that the binder contains no trace of tungsten carbide).
Okamura fails to teach that attrition milling the matrix precursor powder to achieve an average particle size no greater than 1 µm.

Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify, the method of pulverizing the matrix precursor powder, as taught by Okamura, to be the attrition milling, as taught by Can, in order to achieve the required particle sizes (see Col. 6, lines 8-12 of Can) and better homogeneity of materials in the sintered compact than other methods (see Col. 4, lines 18-21 of Can.).

Referring to Applicant’s claim 16, modified Okamura teaches that the milled matrix precursor powder comprises particles having an average particle size no greater than 200 nm (Col. 4, lines 22-28 of Can, teaching a fine mixture produced by attrition milling having an average particle size of between about 200 to about 500 nm particles.). (MPEP 2144.05). 

Referring to Applicant’s claim 17, modified Okamura teaches providing cBN particles with an average size between 0.2 and 15 µm (see Col. 6, Example 1, lines 39-57 of Okamura, teaching that a cBN powder having an average particle size of 1.2 µm.). 

Referring to Applicant’s claim 18, modified Okamura teaches providing cBN particles with an average size greater than 1 µm (see Col. 6, Example 1, lines 39-57 of Okamura, teaching that a cBN powder having an average particle size of 1.2 µm.).

Referring to Applicant’s claim 21, modified Okamura teaches that the matrix material comprises materials selected from compounds of any of titanium and aluminium (see Table 1 on Page 4 of Okamura, teaching that the matrix material could be TN, TiB, AlB2, AlN.). 

Referring to Applicant’s claim 22, modified Okamura teaches that the matrix material comprises any of titanium carbonitride, titanium carbide, titanium nitride, titanium diboride, aluminium nitride and aluminium oxide (see Table 1 of Okamura, teaching that TiN and AlN are disclosed in all examples in Table 1 of “XRD identified compounds” corresponding to Example 1.).

Referring to Applicant’s claim 23, modified Okamura comprising attrition milling the matrix precursor powder to achieve an average particle size no greater than 700 nm (Col. 4, lines 22-28 of Can, teaching a fine mixture produced by attrition milling having an average particle size of between about 200 to about 500 nm particles.). 

Referring to Applicant’s claim 24, modified Okamura comprising attrition milling the matrix precursor powder to achieve an average particle size no greater than 500 nm (Col. 4, lines 22-28 of Can, teaching a fine mixture produced by attrition milling having an average particle size of between about 200 to about 500 nm particles.). 

10.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, and in view of Can, as applied to Claim 12, and further in view of Belnap and Scurlock.

	Referring to Applicant’s claims 13-14, Okamura modified by Can fails to teach the step of intimately mixing the matrix powder and the cBN powder comprises: dispersing the matrix precursor powder and the cBN powder in a solvent; mixing the solvent, matrix precursor powder and cBN powder using an ultrasonic mixer; and removing the solvent to leave an intimately mixed powder of matrix precursor particles and cBN particles.
However, Belnap teaches polycrystalline composite materials formed from diamond or cubic boron nitride particles and a binder material, with elongated nanostructures incorporated therein (see paragraph [0026] of Belnap), and Belnap further teaches:
the step of intimately mixing the matrix powder (binder material) and the cBN powder (see paragraph [0058] of Belnap, teaching blending of the elongated nanostructures/binder material with diamond or CBN particles by any suitable wet mixing technique.) comprises:
dispersing the matrix precursor powder and the cBN powder in a solvent (see paragraph [0058] of Belnap, teaching adding a low molecular weight alcohol (e.g., ethanol)), with an ultrasonic probe.);
mixing the solvent, matrix precursor powder and cBN powder using an ultrasonic mixer (see paragraph [0058] of Belnap, teaching adding a low molecular weight alcohol (e.g., ethanol)), with an ultrasonic probe.);
removing the solvent to leave an intimately mixed powder of matrix precursor particles and cBN particles; and adding a surfactant to the solvent (see paragraph [0058] of Belnap, 
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify, the intimately mixing step, as taught by modified Okamura, to have further step of mixing the matrix powder and the cBN powder by ultrasonic, as taught by Belnap, based on the fact that ultrasonic mixing, ball mill mixing, attrition mill mixing are alternative techniques to mix cBN power and matrix powder that would provide a homogenous dispersion, with minimal agglomeration and clumping as taught by Belnap (paragraph 0058 of Belnap). 

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura, and in view of Can, as applied to Claim 12, and in view of Morrison, JR and further in view of Scurlock.

Referring to Applicant’s claim 15, modified Okamura by Can fails to teach that the step of intimately mixing the matrix precursor powder and the cBN powder comprises dry acoustic mixing.
Morrison, JR teaches a method for mixing by producing shear and/or cavitation (see paragraph [0024] of Morrison, JR, teaching a method for mixing by producing shear and/or cavitation. Also see paragraph [0071] of Morrison, JR, teaching that the cavitation may be hydrodynamic, acoustic, or ultrasonic. Also see paragraph [0068] of Morrison, JR, teaching that the fluid can comprise gas, which mean that the acoustic mixing is a dry acoustic mixing. Additionally, cavitation is a mixing mechanism to produce a superior result when mixing the 
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify, the intimately mixing step, as taught by modified Okamura, to have mixing the matrix powder and the cBN powder by dry acoustic mixing, based on the fact the ultrasonic mixing, ball mill mixing, attrition mill mixing are alternative techniques to mix cBN power and matrix powder (see paragraph [0019] of Scurlock), and also ultrasonic mixing and dry acoustic mixing are exchangeable techniques to mix the matrix precursor powder and the cBN powder (see paragraph [0071] of Morrison, JR, teaching that the cavitation could be generated by acoustic or ultrasonic.) in order to achieve a superior result. 

Response to Arguments
12.	Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
13.	In the Amendment and Response to Non-Final Office Action filed February 22, 2021, Applicant asserts the newly amended claim language, “wherein the PCBN material contains no trace of tungsten carbide” renders amended independent claims 1 and 12 novel and non-obvious over the teachings of Okamura reference.  Applicant asserts the Okamura reference explicitly teaches tungsten and cobalt are present in the final product according to Table 1 at col. 6, ll. 47-48.  Applicant asserts further the Okamura reference teaches tungsten and cobalt are purposefully added to the cBN powder and binder taught therein.  Thus, the final product of Okamura cannot contain “no trace of tungsten carbide” according to Applicant’s amended independent claims 1 and 12.  With respect to the remaining claim rejections of record, Applicant relies on their remarks communicated in support of newly amended independent claims 1 and 12.
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 [R-08.2012] (II) For this reason, Applicant’s remarks are not considered persuasive.  All the pending claims rejections set forth in the Official action mailed September 25, 2020 are maintained.

Conclusion
15.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731